Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 05/12/2022 is entered.
	Claims 1-20 are cancelled.
	Claims 28-32 are new.
	Claims 21-32 are pending and under examination.
Response to Amendment
	Any/all objections and rejections made in the previous office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 05/12/2022.
	Any/all rejections to cancelled claims 1-20 are rendered moot. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 29, line 2:.. encoding a plurality of…

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest a method of improving efficiency of targeting in a stem cell, comprising expressing Cas9 and Bcl-2 in a genetically modified stem cell comprising an expression construct encoding the Cas9 and Bcl-2, and providing the stem cell with a first single guide RNA (sgRNA) complementary to a first target nucleic acid sequence of the stem cell genome, wherein efficiency of targeting of the Cas9 to the first target nucleic acid sequence is increased relative to Cas9 targeting without overexpression of Bcl-2.  The closest prior art is Chang et al (“Cell Reports 2015, Vol 12: pages 1668-1677; of record) but this reference does not disclose an expression construct encoding the Cas9 and Bcl-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 21-32 are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658